Exhibit 10.50

AVON PRODUCTS, INC.

MANAGEMENT INCENTIVE PLAN

 

I. INTRODUCTION

1.1. Purpose. The purpose of this Plan is to provide annual incentive
compensation that is based on Company performance and to recognize employee
contributions in helping the Company meet its financial and strategic
objectives. This Plan supersedes any previous Management Incentive Plan of the
Company.

1.2. Term. This Plan shall be effective as of January 1, 2009, unless earlier
terminated pursuant to Section 6.1.

 

II. DEFINITIONS

For purposes of the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” means (a) an entity that directly or through one or more
intermediaries is controlled by the Company, and (b) any entity in which the
Company has a significant equity interest, as determined by the Company.

“Award” means an annual incentive award payable with respect to a Plan Year
determined in accordance with Article V hereof, whether in the form of cash,
stock, restricted stock, stock units or other forms of stock-based awards, or
any combination thereof, provided that any such stock-based awards shall be
issued pursuant to and be subject to the terms and conditions of the Stock Plan.

“Base Compensation” means the base rate of salary payable to a Participant as
most recently reflected on the books and records of the Company, exclusive of
bonus, commission, fringe benefits, employee benefits, expense allowances and
other nonrecurring forms of remuneration.

“Board” means the Board of Directors of the Company.

“Cause” means:

(a) the failure or refusal by the Participant to perform his or her normal
duties (other than any such failure resulting from the Participant’s incapacity
due to physical or mental illness), which has not ceased within ten (10) days
after a written demand for substantial performance is delivered to the
Participant by the Company, which demand identifies the manner in which the
Company believes that the Participant has not performed such duties;

(b) the engaging by the Participant in willful misconduct or an act of moral
turpitude which is materially injurious to the Company, monetarily or otherwise;
or



--------------------------------------------------------------------------------

(c) the conviction of the Participant of, or the entering of a plea of guilty or
nolo contendere by the Participant with respect to, a felony;

provided, however, that if a Participant is party to an employment agreement
with the Company, “Cause” shall have the meaning set forth in such agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board, which shall consist
of two or more members of the Board, each of whom shall be an “outside director”
within the meaning of Section 162(m) of the Code.

“Company” means Avon Products, Inc.

“DCP” means the Avon Products, Inc. Deferred Compensation Plan, as in effect and
as amended from time to time.

“Participant” means any employee of the Company or its Affiliates who is
selected to participate in the Plan pursuant to Article IV hereof.

“Plan” means this Avon Products, Inc. Management Incentive Plan, as in effect
and as amended from time to time.

“Plan Year” means a one-year period beginning January 1 and ending on
December 31.

“Senior Officer” has the meaning set forth in the Charter of the Committee, as
in effect and as amended from time to time.

“Stock Plan” means the Company’s 2005 Stock Incentive Plan (or any successor
stock incentive plan approved by the shareholders of the Company), as in effect
and as amended from time to time.

 

III. ADMINISTRATION

The Plan shall be administered by the Committee, which may adopt such rules and
procedures for carrying out the purposes of the Plan as the Committee shall deem
appropriate. Notwithstanding anything to the contrary herein, the Committee may
delegate its duties under the Plan to such individuals, and may revoke or change
any such delegation, as it deems appropriate from time to time, provided that it
may not delegate duties with respect to determining the eligibility and Awards
under the Plan for any Senior Officer. The Committee shall interpret and
construe any and all provisions of the Plan and any determination made by the
Committee under the Plan shall be final and conclusive. Neither the Board nor
the Committee, nor any member of the Board or the Committee, nor any employee of
the Company shall be liable for any act, omission, interpretation, construction
or determination made in connection with the Plan (other than acts of willful
misconduct) and the members of the Board and the Committee and the employees of
the Company shall be entitled to indemnification and reimbursement by the

 

2



--------------------------------------------------------------------------------

Company to the maximum extent permitted by law in respect of any claim, loss,
damage or expense (including counsel’s fees) arising from their acts, omissions
and conduct in their official capacity with respect to the Plan.

 

IV. ELIGIBILITY AND PARTICIPATION

The Company, or the Committee, shall select the employees of the Company or its
Affiliates to participate in the Plan for any particular Plan Year; provided,
however, that no new Participants shall be permitted into the Plan for a
specific Plan Year after October 1 of such Plan Year.

 

V. AWARDS

5.1. Establishment of Performance Measures. Within the first 90 days of each
Plan Year, the Committee shall establish the performance measures for such year,
which may include, without limitation, measures on a consolidated basis, on the
basis of a business unit, geographically-based unit or a country, representative
service objectives, measures relative to one or more peer group companies or
indices or the market, or personal objectives. Performance measures may differ
from Participant to Participant and from Award to Award.

5.2. Determination of Award. A target award of a specified percentage of Base
Compensation for such Plan Year shall be established for each Participant, to be
paid upon attainment of target performance measures. The minimum and maximum
payout may range from 0% to 200% of the target award based on the achievement of
the performance measures. If a Participant changes salary band or grade during
the Plan Year, appropriate adjustments may be made in the Participant’s target
award for the period. After a target award has been established for a
Participant, the Committee or its designee, in its sole discretion, may decrease
or increase such Participant’s target award for that Plan Year based upon a
determination of such Participant’s performance and such other factors as is
deemed appropriate by the Committee or its designee.

5.3. Determination of Achievement of Performance Goals. The Committee or its
designee shall determine the level of achievement of the performance measures as
soon as practicable after the end of the Plan Year. Notwithstanding the
foregoing, a Participant’s actual Award under the Plan may be greater or less
than his or her target award calculated under Section 5.2, and may be reduced to
zero, depending upon the Participant’s individual performance or any other
business-related factor deemed relevant by the Committee or its designee. The
Committee or its designee reserves the sole discretion to increase or decrease
any Award to any Participant before it is paid to such Participant.

5.4. Payment of Awards.

(a) As soon as practicable after the expiration of the Plan Year, but no later
than the end of the following fiscal year, Participants who remained actively
employed until the last day of such Plan Year shall receive an Award determined

 

3



--------------------------------------------------------------------------------

in accordance with this Article V, except as otherwise provided in this
Section 5.4.

(b) A Participant who is involuntarily terminated by the Company or an Affiliate
without Cause on or after August 1st of the Plan Year or who dies, becomes
permanently disabled, or retires during the Plan Year (pursuant to the terms of
the Company’s defined benefit pension plan or, for foreign nationals, under the
foreign national’s pension plan or pursuant to the terms of the applicable
national retirement program) shall be entitled to a prorated Award for such Plan
Year to be paid during the following fiscal year, provided that the performance
measure(s) have been satisfied in accordance with this Article V. A Participant
who is involuntarily terminated for Cause prior to the payment of the Award
hereunder shall forfeit such Award.

(c) A Participant may elect to defer into the DCP the payment of all or a
portion of his or her cash Award otherwise payable under this Section 5.4. An
election to defer any Award shall be made in accordance with the DCP and
Section 409A of the Code. All deferred awards shall be subject to the terms and
conditions of the DCP and Section 409A of the Code, including, without
limitation, limitations on receiving payments from the DCP.

(d) Notwithstanding the foregoing, in the event that the performance measures
have not been achieved for any Plan Year, the Company may elect to pay a special
award pursuant to this Section 5.4. In such case, if the Participant had elected
to defer into the DCP all or a portion of his cash Award that would have been
payable for such Plan Year had the performance objectives been achieved, then
such election to defer shall be deemed to apply to the cash portion of the
special award, provided that such election to defer was made no later than
December 31 of the calendar year prior to the Plan Year for which the special
award is being paid or such other date as the Company may decide in compliance
with the DCP and Section 409A of the Code.

 

VI. GENERAL PROVISIONS

6.1. Amendment and Termination.

(a) The Committee may at any time amend, suspend, discontinue or terminate the
Plan; provided, however, that no such amendment, suspension, discontinuance or
termination made after the end of a Plan Year shall adversely affect the rights
of any Participant to any Award for that Plan Year. All determinations
concerning the interpretation and application of this Section 6.1 shall be made
by the Committee.

(b) In the case of Participants employed outside of the United States, the
Company or its Affiliates may vary the provisions of this Plan as deemed
appropriate to conform with, as required by, or made desirable by, local laws,
practices and procedures.

6.2. Designation of Beneficiary. In the event a Participant dies while entitled
to a payment under the Plan, such payments shall be made to the Participant’s
estate.

 

4



--------------------------------------------------------------------------------

6.3. Rights Unsecured. The right of any Participant to receive an Award under
the Plan shall constitute an unsecured claim against the general assets of the
Company.

6.4. Withholding Taxes. The Company shall have the right to deduct from each
Award under the Plan any federal, state and local taxes required by such laws to
be withheld with respect to any payment under the Plan.

6.5. Miscellaneous.

(a) No Right of Continued Employment. Nothing in this Plan shall be construed as
conferring upon any Participant any right to continue in the employment of the
Company or any of its Affiliates.

(b) No Limitation on Corporate Actions. Nothing contained in the Plan shall be
construed to prevent the Company or any Affiliate from taking any corporate
action which is deemed by it to be appropriate or in its best interest, whether
or not such action would have an adverse effect on the Plan or any Awards made
under the Plan. No employee, Participant or other person shall have any claim
against the Company or any of its Affiliates as a result of any such action.

(c) Nonalienation of Benefits. Except as expressly provided herein, no
Participant shall have the power or right to transfer, anticipate, or otherwise
encumber the Participant’s interest under the Plan. The Company’s obligations
under this Plan are not assignable or transferable except to a corporation which
acquires all or substantially all of the assets of the Company or any
corporation into which the Company may be merged or consolidated. The provisions
of the Plan shall inure to the benefit of each Participant and his or her heirs,
executors, administrators or successors in interest.

(d) Section 409A of the Code. To the extent that any Award under this Plan is
subject to Section 409A of the Code, any provision, application or
interpretation of the Plan that is inconsistent with such Section shall be
disregarded with respect to such Award, as applicable.

(e) Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

(f) Stock Subject to the Plan. Awards that are made in the form of stock,
restricted stock, stock units or other forms of stock-based awards shall be made
from the aggregate number of shares authorized to be issued under the terms of
the Stock Plan.

(g) Governing Law. The Plan shall be construed in accordance with and governed
by the laws of the State of New York, without reference to the principles of
conflict of laws.

 

5



--------------------------------------------------------------------------------

(h) Headings. Headings are inserted in this Plan for convenience of reference
only and are to be ignored in the construction of the provisions of the Plan.

 

6



--------------------------------------------------------------------------------

Dated: November 7, 2008     AVON PRODUCTS, INC.       By:   /s/ Kim K. W. Rucker
      Name:   Kim K. W. Rucker       Title:  

Senior Vice President and General Counsel